DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TIMING CONTROLLER FOR ADJUSTING REFRESH RATES BASED ON IMAGE SIGNALS AND METHOD FOR DRIVING DISPLAY DEVICE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (U.S. Patent Pub. No. 2017/0309219).

Regarding claim 1, Kong discloses a timing controller (200 and 500), comprising: 
a receiver (200) configured to receive image signals of image frames (IDATA) to be displayed (i.e. timing controller 200 may receive image data IDATA and display control signals from an external device), (fig. 1, [0046]); and 
a processor (200 and 500) configured to determine refresh rates (i.e. set frame frequency) of the image frames to be displayed according to the image signals (IDATA) of the image frames to be displayed (i.e. timing controller 200 may set the frame frequency based on the image data), and output different control signals (i.e. control logic 500 outputs signal MCTRL comprising control signal CON and first to third enable signals EN1 to EN3) according to different refresh rates (frame frequency) of the image frames to be displayed, (figs. 1 and 7a, [0048-0052 and 0090]).

Regarding claim 2, Kong discloses wherein in a process of determining the refresh rates (frame frequency) of the image frames (IDATA) to be displayed according to the image signals of the image frames to be displayed, the processor is configured to: 
resolve the image signals of the image frames (IDATA) to be displayed to obtain data signals (RGB) and timing control signals (MCLK, Hsync, Vsync and DE); and 
(fig. 1, [0046-0050]).

Regarding claim 7, Kong discloses a driving system, comprising: 
the timing controller (200 and 500) according to claim 1; and 
a reference gray scale voltage generator (310) connected to the timing controller (200), wherein the reference gray scale voltage generator (310) is configured to output a group of reference gray scale voltages (GM1, GM2 and GM3) corresponding to each control signal (EN1, EN2 and EN3), in response to a respective one of the different control signals received from the timing controller (200 and 500), each group of reference gray scale voltages including a plurality of reference gray scale voltages (i.e. plurality of gamma voltages), (figs. 1, 3 and 7a, [0059 and 0087-0090]).

Regarding claim 8, Kong discloses wherein the reference gray scale voltage generator (310) includes: 
a register (51, 52 and 53), configured to store at least two groups of reference gray scale voltage generation parameters (CSR, CSG and CSB), each group of reference gray scale voltage generation parameters being used to generate a corresponding group of reference gray scale voltages (GM1, GM2 and GM3); and 
a controller (311, 312 and 313), configured to read one of the at least two groups of reference gray scale voltage generation parameters from the register (51, 52 and 53), in response to the respective one of the different control signals (EN1, EN2 and EN3) received from the timing controller (200 and 500), so that the reference gray scale (figs. 3 and 7a, [0059 and 0084-0090]).

Regarding claim 9, Kong discloses wherein the processor in the timing controller (200 and 500) is configured to output a first control signal (EN1) according to a first refresh rate (i.e. frame frequency F_LPM of the low power mode), the first refresh rate being a refresh rate of a first image frame to be displayed (i.e. image to be displayed during low power mode), and output a second control signal (EN1 to EN3) according to a second refresh rate (i.e. frame frequency F_NM of the normal mode), the second refresh rate being a refresh rate of a second image frame to be displayed (i.e. image to be displayed during normal mode), (figs. 1, 4 and 7a, [0050, 0075 and 0087-0089]); and 
the reference gray scale voltage generator (310) is configured to output a first group of reference gray scale voltages (GM1) corresponding to the first control signal (EN1), in response to the first control signal (EN1) received from the timing controller (200 and 500) (i.e. gamma generator 311 outputs gamma voltage set GM1 according to first enable signal EN1 during low power mode), and output a second group of reference gray scale voltages (GM1 to GM3) corresponding to the second control signal (EN1 to EN3), in response to the second control signal received from the timing controller (200 and 500) (i.e. gamma generators 311-313 outputs gamma voltage set GM1 to GM3 according to first to third enable signals EN1 to EN3 during normal mode), (figs. 4 and 7a, [0050, 0072-0073, 0087-0089]).

Regarding claim 10, Kong discloses wherein the image signals of the image frames (IDATA) to be displayed include data signals (RGB) and timing control signals (MCLK, Hsync, Vsync and DE), (fig. 1, [0046-0047]); the driving system further comprises: 
at least one source driver (300) connected to the reference gray scale voltage generator (310) and the timing controller (200 and 500), wherein the source driver (300) has a plurality of output terminals (P1-P3), and each source driver (300) is configured to output a plurality of gray scale voltages (GM1 to GM3) through the plurality of output terminals (P1-P3), according to the data signals (RGB) from the timing controller and a group of reference gray scale voltages (GM1 to GM3) from the reference gray scale voltage generator (310), (fig. 3, [0063-0066 and 0069]).

Regarding claim 11, Kong discloses a display device (1000), comprising: the driving system according to claim 7; and a display panel (100), (fig. 1, [0031]).

Regarding claim 12, Kong discloses wherein the driving system includes at least one source driver (300); and 
the display panel (100) includes a plurality of data lines (DL1-DL3), and each of at least part of the data lines is connected to an output terminal (P1-P3) of a source driver (300), (fig. 3, [0069]).

Regarding claim 13, Kong discloses a method for driving a display device (1000), wherein the display device includes a time controller (200 and 500), a reference gray scale voltage generator (310); the driving method comprises: 
receiving, by a time controller (200 and 500), image signals of image frames (IDATA) to be displayed (i.e. timing controller 200 may receive image data IDATA and display control signals from an external device), (fig. 1, [0046]); 
determining, by the time controller, refresh rates (i.e. set frame frequency) of the image frames to be displayed, according to the image signals of the image frames to be displayed (i.e. timing controller 200 may set the frame frequency based on the image data); 
transmitting, by the time controller, different control signals (i.e. control logic 500 outputs signal MCTRL comprising control signal CON and first to third enable signals EN1 to EN3) to a reference gray scale voltage generator (310), according to the different refresh rates (i.e. different frame frequency) of the image frames to be displayed, (figs. 1 and 7a, [0048-0052 and 0090]); and 
outputting, by the reference gray scale voltage generator (310), a group of reference gray scale voltages (GM1 to GM3) corresponding to each control signal, according to a respective one of the different control signals (EN1 to EN3), (figs. 3 and 7a, [0087-0089]).

Regarding claim 14, Kong discloses wherein the register (51-53) includes: 

a second sub-register (52), configured to store a second group of reference gray scale voltage generation parameters (CSG) that is used to generate the second group of reference gray scale voltages (GM2), (figs. 3 and 7a, [0064 and 0085-0088]).

Regarding claim 15, Kong discloses wherein the reference gray scale voltage generator (310) includes a register (51-53) and a controller (311-313); outputting, by the reference gray scale voltage generator (310), a group of reference gray scale voltages (GM1-GM3) corresponding to each control signal, according to a respective one of the different control signals (EN1-EN3) includes: 
reading, by the controller (311-313), one of at least two groups of reference gray scale voltage generation parameters (CSR) from the register, in response to a respective one of the different control signals (i.e. EN1) received from the timing controller, so that the reference gray scale voltage generator outputs a group of reference gray scale voltages (GM1) corresponding to each control signal (EN1), (figs. 3 and 7a, [0059 and 0084-0090]).

Regarding claim 16, Kong discloses wherein the display device further includes at least one source driver (300) connected to the reference gray scale voltage generator (310) and the timing controller (200 and 500), (fig. 1, [0031 and 0037]); and wherein 

resolving the image signals of the image frames (IDATA) to be displayed to obtain data signals (RGB) and timing control signals (MCLK, Hsync, Vsync and DE), (fig. 1, [0046-0050]).

Regarding claim 17, Kong discloses further comprises: 
outputting, by each source driver (300), a plurality of gray scale voltages, according to the data signals (RGB) from the timing controller (200 and 500) and a group of reference gray scale voltages (GM1 to GM3) from the reference gray scale voltage generator (310), (figs. 1 and 3, [0031, 0038 and 0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Kim et al (U.S. Patent Pub. No. 2019/0043413).

Regarding claim 6, Kong discloses everything as specified above in claim 1.  However, Kong does not mention a memory.
In a similar field of endeavor, Kim teaches further comprising: 
a memory (242) configured to store the image signals (RGB) of the image frames to be displayed, (i.e. scaler 242 may include a plurality of frame memories), (fig. 7, [0111]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kong, by specifically providing the scaler having frame memories, as taught by Kim, for the purpose of distinguishing between static image and video image, [0111].

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein in a process of determining the refresh rates of the image frames to be displayed according to the timing control signals the processor is configured to: determine the refresh rates of the image frames to be displayed according to time lengths each between any two adjacent active levels in a respective one of the timing control signals.”
Claims 4-5 are dependent upon claim 3 and are allowed for the reason set forth above in claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hong (U.S. Patent Pub. No. 2006/0038837) discloses a display device, apparatus for driving the same and method of driving the same.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691